2020 IL App (3d) 180391

                               Opinion filed September 21, 2020
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2020

      TERRANCE OWENS,                        )     Appeal from the Circuit Court
                                             )     of the 21st Judicial Circuit,
             Plaintiff-Appellant,            )     Kankakee County, Illinois.
                                             )
             v.                              )
                                             )
      RIVERSIDE MEDICAL CENTER and           )
      UNKNOWN DOCTOR, n/k/a/ Dr. Usman       )     Appeal No. 3-18-0391
      Mustafa,                               )     Circuit No. 17-L-98
                                             )
             Defendants                      )
                                             )
      (Riverside Medical Center,             )     Honorable
                                             )     Adrienne W. Albrecht,
             Defendant-Appellee).            )     Judge, presiding.
      ____________________________________________________________________________

            JUSTICE CARTER delivered the judgment of the court, with opinion.
            Justices McDade and Wright concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                OPINION

¶1          This appeal arises from the dismissal of a medical malpractice complaint filed by

     plaintiff, Terrance Owens, against defendants, Riverside Medical Center and Dr. Usman

     Mustafa. On appeal, plaintiff argues the trial court erred in granting Riverside Medical Center’s

     motion to dismiss based on plaintiff’s failure to comply with section 2-622 of the Code of Civil

     Procedure (Code) (735 ILCS 5/2-622 (West 2016)). Riverside Medical Center argues the trial
     court did not err in dismissing the complaint with prejudice. We vacate the trial court’s order

     dismissing plaintiff’s complaint with prejudice and remand for further proceedings.

¶2                                            I. BACKGROUND

¶3          On September 11, 2017, plaintiff, by way of his attorney, filed a medical malpractice

     claim against defendants, Riverside Medical Center and a doctor, who was later identified as

     Mustafa. The allegations in the complaint pertained to alleged negligent medical treatment that

     plaintiff received on August 31, 2015. Plaintiff’s attorney attached an affidavit to his complaint,

     filed pursuant to section 2-622 of the Code, stating that he was unable to consult with a health

     professional prior to the expiration of the statute of limitations and that he would file the affidavit

     required under section 2-622 of the Code within 90 days.

¶4          On December 27, 2017, the circuit clerk issued a summons to be served on Riverside

     Medical Center and a summons to be served on Mustafa. The record does not contain proof that

     either defendant was served. On January 16, 2018, attorney Matthew Arnold entered his

     appearance in this case on behalf of Riverside Medical Center.

¶5                                          A. Motion to Dismiss

¶6          On February 1, 2018, Riverside Medical Center filed a motion to dismiss, arguing that

     plaintiff failed to file an affidavit of merit and health professional’s report for medical

     malpractice actions as required by section 2-622 of the Code. Plaintiff’s attorney did not file a

     written response to the motion to dismiss, nor did he file a formal written request for an

     extension of time to file the section 2-622 documents.

¶7          On March 20, 2018, a hearing on defendant’s motion to dismiss took place. At the outset

     of the hearing, the trial court stated, “I’m dismissing your complaint.” Plaintiff’s attorney

     informed the trial court that he had problems identifying the defendant doctor and had personally


                                                        2
     experienced “some very substantial medical problems” since the filing of the complaint, which

     resulted in him having trouble working. Plaintiff’s attorney asked for the trial court not to

     dismiss the complaint because plaintiff “would be outside the statute of limitations” upon

     refiling.

¶8           The trial court stated, “I just don’t know that I can do anything about it.” The trial court

     then reiterated, “I just don’t believe I can do anything about it” and stated, “[t]his is not a

     discretionary matter.”

¶9           Plaintiff’s attorney argued that the trial court had discretion under the statute regarding

     extending the time for filing of the section 2-622 affidavit of merit and medical professional’s

     report. Plaintiff’s attorney stated:

                              “[I]f we could refile it, I—I would agree with your dismissal. But we can’t

                     refile it. My statute [of limitations] has run. And I—I don’t think—I don’t think

                     it’s interpreted the way you’re interpreting it.

                                                            ***

                              *** So, I would ask you not to dismiss the case because it’s the end of the

                     case if you do. It’s that substantial. I mean, it’s an extreme hardship on—on my

                     client, on me. And basically if you think about it, there’s absolutely no—where’s

                     the prejudice to Riverside Hospital or to this doctor? They don’t’ have to answer

                     it. They don’t have to do anything for—for 30 days until after they get served, and

                     that’s—that’s really what the statute says.

                              So I would—I would certainly ask you to consider that, your Honor.”




                                                        3
¶ 10          Defendant’s attorney argued that plaintiff’s counsel had not filed a motion to extend time

       to comply with section 2-622 of the Code, so the trial court had no discretion to do anything

       other than dismiss the complaint. The trial court stated:

                              “I agree. I don’t have discretion.

                              *** I am sympathetic to your client’s position. I just don’t have discretion.

                      You have to have a 2-622. And—and sometimes there are ways of doing these

                      things. There are way of extending these things. This is a very difficult area of the

                      law that requires that you—I mean, this [statute] is intended to be a gatekeeping

                      mechanism ***. And it’s very clear, I don’t have any discretion.

                              I’m going to allow the motion to dismiss.”

¶ 11          The trial court entered a written order granting defendant’s motion to dismiss with

       prejudice.

¶ 12                                        B. Motion to Reconsider

¶ 13          On April 9, 2018, plaintiff filed a motion to reconsider. In the motion, plaintiff requested

       that the trial court reconsider and vacate its order dismissing the complaint with prejudice and

       allow plaintiff time to submit a section 2-622 affidavit and report. At the hearing on May 31,

       2018, plaintiff’s attorney requested that the trial court reconsider its ruling that section 2-622

       mandated a dismissal in this case where (1) there had been “good cause” for the delay in filing

       the section 2-622 affidavit and (2) the trial court had erred in believing that it had no discretion

       regarding entering the dismissal. Plaintiff’s attorney further argued that the purpose of section 2-

       622 was to impose a pleading requirement to reduce frivolous lawsuits and could not be used as

       a substantive defense to bar a meritorious claim.




                                                         4
¶ 14          The trial court indicated that it understood “all those things” but “there [were]

       mechanisms that can be employed and that should be employed.” The trial court asked if

       plaintiff’s attorney had obtained an expert’s opinion. Plaintiff’s attorney indicated that he

       “stopped” after the case had been dismissed. Plaintiff’s attorney indicated that he had “wanted

       some time” from the trial court, the trial court “wouldn’t give” him more time, and today he was

       asking for more time. Plaintiff’s attorney argued that the trial court had erred in believing that it

       did not have discretion to allow plaintiff additional time to comply with section 2-622 of the

       Code and requested “30 days, 45 days.”

¶ 15          The trial court noted that the docket entries for the case indicated that the complaint was

       filed on September 11, 2017, at which time plaintiff’s attorney requested 90 days to file a section

       2-622 affidavit. The trial court indicated plaintiff’s attorney never requested additional time,

       which he could have done if he required more time to file the affidavit. The trial court also noted

       that, to date, plaintiff’s attorney had not attempted to hire a medical expert. The trial court again

       indicated that plaintiff’s counsel could have requested additional time, but he did not do so. The

       trial court concluded that it could not allow the case to proceed because there had been “no

       movement toward acquiring a 2-622 expert after the case has been pending since September 11

       of 2017.” The trial court denied plaintiff’s motion to reconsider.

¶ 16          Plaintiff appealed.

¶ 17                                             II. ANALYSIS

¶ 18          On appeal, plaintiff argues that the trial court misinterpreted section 2-622 of the Code by

       concluding it lacked discretion under the statute when determining whether to grant defendant’s

       motion to dismiss the complaint with prejudice. Defendant argues that the trial court properly

       interpreted section 2-622 and did not err in dismissing the complaint with prejudice.


                                                         5
¶ 19          Under section 2-622(a)(1), the plaintiff’s attorney, or the plaintiff if proceeding pro se,

       must attach to a medical malpractice complaint an affidavit stating that he or she has consulted

       with a health professional who has opined there is reasonable and meritorious cause for filing the

       action. 735 ILCS 5/2-622(a)(1) (West 2016). The health professional’s written report, indicating

       the grounds for that determination, must also be attached to the complaint. Id. The legislature

       enacted section 2-622 of the Code in 1985 as part of medical malpractice reform legislation “in

       response to what was perceived to be a crisis in the area of medical malpractice,” in order to

       discourage frivolous medical malpractice suits and eliminate frivolous suits before the expenses

       of litigation mounted. DeLuna v. St. Elizabeth’s Hospital, 147 Ill. 2d 57, 65 (1992).

¶ 20          More specifically, section 2-622(a) of the Code provides that in a medical, hospital, or

       other healing art malpractice action, the plaintiff’s attorney (or the plaintiff, if proceeding pro se)

       “shall file an affidavit, attached to the original and all copies of the compliant,” declaring one of

       the following:

                               “1. That the affiant has consulted and reviewed the facts of the case with a

                        health professional ***; that the reviewing health professional has determined in a

                        written report, after a review of the medical record and other relevant material

                        involved in the particular action that there is a reasonable and meritorious cause

                        for the filing of such action; and that the affiant has concluded on the basis of the

                        reviewing health professional’s review and consultation that there is a reasonable

                        and meritorious cause for filing of such action. *** A copy of the written report

                        *** must be attached to the affidavit ***.

                               2. That the affiant was unable to obtain a consultation required by

                        paragraph 1 because a statute of limitations would impair the action and the


                                                          6
                      consultation required could not be obtained before the expiration of the statute of

                      limitations. If an affidavit is executed pursuant to this paragraph, the certificate

                      and written report required by paragraph 1 shall be filed within 90 days after the

                      filing of the complaint. The defendant shall be excused from answering or

                      otherwise pleading until 30 days after being served with a certificate required by

                      paragraph 1.

                             3. That a request has been made by the plaintiff or his attorney for

                      examination and copying of records pursuant to Part 20 of Article VIII of this

                      Code [see 735 ILCS 5/8-2001 (West 2016) (providing a health care facility must

                      produce a copy of a patient’s medical records no later than 60 days after a request

                      by the patient)] and the party required to comply *** failed to produce such

                      records within 60 days of the receipt of the request. If an affidavit is executed

                      pursuant to this paragraph, the certificate and written report required by paragraph

                      1 shall be filed within 90 days following receipt of the requested records. All

                      defendants except those whose failure to comply with Part 20 of Article VIII of

                      th[e] Code is the basis for an affidavit under this paragraph shall be excused from

                      answering or otherwise pleading until 30 days after being served with the

                      certificate required by paragraph 1.” 735 ILCS 5/2-622(a) (West 2016).

¶ 21          Section 2-622(g) of the Code provides, “[t]he failure to file a certificate required by this

       Section shall be grounds for dismissal under Section 2-619.” Id. § 2-622(g). Section 2-619 of the

       Code provides for the involuntary dismissal of a cause of action based on certain defects or

       defenses. Id. § 2-619. Generally, we review de novo a dismissal of complaint pursuant to section




                                                         7
       2-619 of the Code. Lee v. Berkshire Nursing & Rehab Center, LLC, 2018 IL App (1st) 171344,

       ¶ 12.

¶ 22           In this case, plaintiff’s attorney filed an affidavit in accordance with section 2-622(a)(2)

       of the Code, indicating that the suit was being commenced without the required section 2-622

       affidavit and report and that the required documents would be filed within 90 days. See 735

       ILCS 5/2-622(a)(2) (West 2016). Plaintiff, however, did not file the required section 2-622

       affidavit and report within 90 days of filing the complaint. Thus, plaintiff failed to comply with

       the requirements for filing a medical malpractice action set forth in section 2-622 of the Code,

       which was grounds for a dismissal of the complaint. See id. § 2-622(g).

¶ 23           However, a plaintiff’s failure to comply with section 2-622 does not require that the

       dismissal of the complaint be entered with prejudice. McCastle v. Mitchell B. Sheinkop, M.D.,

       Ltd., 121 Ill. 2d 188, 192 (1987) (“the legislative history of section 2-622 reveals that the

       legislature did not intend to require dismissal with prejudice”). In enacting section 2-622, the

       legislature intended that the trial court have discretion to grant leave to file an amended

       complaint where the plaintiff seeks to amend the affidavits or where plaintiff initially neglects to

       file the affidavits. Id. at 193. Requiring that a dismissal based on a plaintiff’s failure to comply

       with section 2-622 be entered with prejudice would place form over substance and elevate “a

       pleading requirement” designed to reduce frivolous lawsuits into a substantive defense that

       would forever bar a plaintiff’s claim. Id. It is within the sound discretion of the trial court to

       determine whether to grant leave to plaintiff to amend the pleadings to add the requisite section

       2-622 documents. Id. at 194; McAlister v. Schick, 147 Ill. 2d 84, 89 (1992) (“a court has

       discretion to dismiss a case governed by section 2-622 with or without prejudice”).




                                                          8
¶ 24          In McCastle, the Illinois Supreme Court determined that the trial court abused its

       discretion because it erroneously believed it had no discretion in determining whether to dismiss

       a complaint with prejudice where the plaintiff’s attorney failed to attach an affidavit of merit and

       a health professional’s report, as required by section 2-622 of the Code. McCastle, 121 Ill. 2d

       188. Because the record in McCastle showed that the trial court acted “under the

       misapprehension that it did not have discretion” and dismissed the complaint with prejudice, the

       Illinois Supreme Court vacated the dismissal order and remanded for further consideration. Id. at

       194.

¶ 25          Here, the record indicates that at the outset of the hearing on the motion to dismiss, the

       trial court stated, “I’m dismissing your complaint.” Thus, the record shows the trial court

       intended to enter an order dismissing the complaint with prejudice from the outset of the motion

       hearing. After plaintiff’s attorney argued there had been good cause for his noncompliance with

       section 2-622, the trial court repeatedly indicated that it did not believe it could do anything

       about it. The trial court also stated “this is not a discretionary matter” and it had no discretion

       because plaintiff “ha[d] to have a 2-622.”

¶ 26          At the hearing on plaintiff’s motion to reconsider, the trial court indicated it did not have

       discretion in relation to the entry of the dismissal with prejudice because plaintiff’s counsel

       failed to properly request an extension of time. However, at the hearing on defendant’s motion to

       dismiss, plaintiff’s attorney had requested that the complaint not be dismissed, arguing there had

       been “good cause” for his failure to comply with section 2-622. See Fox v. Gauto, 2013 IL App

       (5th) 110327, ¶ 25 (“[c]ourts have applied the ‘good cause’ standard in situations when a

       plaintiff has not filed the required [section 2-622] affidavit and report within 90 days after the

       complaint was filed and the plaintiff sought to extend the time for filing the report and affidavit


                                                          9
       for some period of time after the initial 90-day period”); Simpson v. Illinois Health Care

       Services, Inc., 225 Ill. App. 3d 685, 690 (1992) (if a plaintiff fails to comply with section 2-622

       of the Code within the statutory period, the trial court may provide an extension of time if the

       plaintiff can show good cause for failing to file the documents during the statutory period). The

       arguments made by plaintiff’s attorney at the motion to dismiss hearing were indicative of a

       desire for an extension of time to comply with the requirements of section 2-622 of the Code.

       See McCastle, 121 Ill. 2d at 193-94 (plaintiff’s statement to the trial court at the motion to

       dismiss hearing that the section 2-622 affidavits “ ‘could be filed and then made available to the

       court’ ” expressed a “desire that he be given leave to file an amended complaint”).

¶ 27          Here, the trial court had discretion to dismiss the complaint without prejudice and grant

       plaintiff leave to amend his complaint with regard to the section 2-622 affidavit, leaving the suit

       pending for further proceedings. See id.; see also Richter v. Prairie Farms Diary, Inc., 2016 IL

       119518, ¶¶ 25, 35 (a dismissal order that grants a plaintiff leave to amend is a dismissal without

       prejudice and is not a final order); Smith v. Central Illinois Regional Airport, 207 Ill. 2d 578,

       587-89 (2003) (an order dismissing a count without prejudice and giving the plaintiff 60 days to

       file an amendment was not a final order and left the suit pending for further proceedings,

       allowing the plaintiff the opportunity to amend, stand on his complaint and seek a dismissal with

       prejudice, or seek a voluntarily dismissal). Because the record indicates the trial court acted

       under the misapprehension that it did not have “any discretion,” we vacate the trial court’s order

       dismissing the case with prejudice and remand this cause for the trial court to exercise its

       discretion.




                                                        10
¶ 28                                         III. CONCLUSION

¶ 29          For the foregoing reasons, the judgment of the circuit court of Kankakee County is

       vacated, and this cause is remanded for further proceedings.

¶ 30          Order vacated; cause remanded.




                                                      11
                                  No. 3-18-0391


Cite as:                 Owens v. Riverside Medical Center, 2020 IL App (3d) 180391


Decision Under Review:   Appeal from the Circuit Court of Kankakee County, No. 17-L-98;
                         the Hon. Adrienne W. Albrecht, Judge, presiding.


Attorneys                John P. Ridge, of Kankakee, for appellant.
for
Appellant:


Attorneys                Matthew A. Arnold, of Hughes, Socol, Pier, Resnick & Dym,
for                      Ltd., of Lisle, for appellee.
Appellee:




                                        12